This appeal is by the state from an order made by the judge of the Tenth judicial circuit in a habeas corpus proceeding, in which the court, after hearing all the evidence, allowed the defendant bail. *Page 619 
The defendant was held under an indictment charging him with murder in the first degree. An examination of the evidence discloses a conflict, and the judgment of the court can well be founded thereon. It has often been held that in reviewing the finding of the primary tribunal, unless his finding is contrary to the great weight or preponderance of the evidence, such finding will not be disturbed. State v. Chancey, 14 Ala. App. 119,72 So. 213; State v. Lacey, 158 Ala. 16, 48 So. 343.
The Attorney General, who represents the state before this court, concedes by brief filed that an affirmance of the order of the lower court should be had. The order of the judge of the Tenth judicial circuit in granting the petition and allowing bail is affirmed.
Affirmed.